We are of the opinion the case of Maya v. Smith, 239 Ala. 470,196 So. 125, construing the provisions of what are now §§ 750 and 808, Title 7, Code 1940, supports the motion of appellants for a revival against the personal representative or the heirs at law of John Holmes, deceased; and that the instant case is to be differentiated from that of Williams v. Knight,232 Ala. 206, 167 So. 284, upon which counsel for appellee relies, which authority is referred to and distinguished in the Maya case.
We are, therefore, of the opinion that the motion of appellants should be granted, and that the motion of the appellee to dismiss the appeal should be denied.
It is so ordered.
Motion of appellants granted; motion of appellees denied.
All the justices concur.
                                On Merits